DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 

Claim Amendments
3.	The amendment of February 1, 2021 has been entered. Claims 1 and 35 have been amended.  Claims 4-5, 16 and 33-34 are cancelled. Claims 6-15, and 17-32 are withdrawn from further consideration. Claims 1-3 and 35-39 are under consideration in this Office Action.




Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 1, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawal of Claim Rejections 
5.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The scope of enablement rejection of claims1-3 and 36-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and
	b) The rejection of claims 1-3 and 39 under 35 U.S.C. 103 as being unpatentable over MedImmune in view of  Stover et al.


Election/Restrictions
6.	This application is in condition for allowance except for the presence of claims 4-23 directed to non-elected inventions, which was elected with traverse.  
Claims 1-3 and 35-39 are allowable. This application is in condition for allowance except for the presence of claim 6-15 and 17-32 directed to an invention non-elected with traverse in the reply filed on November 25, 2019. 


EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Smith on March 12, 2021.
	Claims 6-15 and 17-32 are cancelled. 


Allowable Subject Matter
8.	Claims 1-3 and 35-39 are allowed. The art does not teach or fairly suggest a method of preventing or treating a Pseudomonas aeruginosa infection in a susceptible human subject comprising administering to the subject 1500 mg or 3000 mg of a bispecific antibody that specifically binds Pseudomonas aeruginosa Psl and PcrV,

wherein the subject maintains a serum concentration of the bispecific antibody of at least 1.7 ug/mL through 7 days following administration of the bispecific antibody.


9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645